PER CURIAM.
To be timely, a notice of appeal must be filed -with the appropriate court within 30 days of rendition of the order on appeal. Fla. R.App. P. 9.110(b). Merely mailing the notice or having the notice placed in a post office box within the required time period is not sufficient. Raysor v. Raysor, 706 So.2d 400, 401 (Fla. 1st DCA 1998). Although appellant alleges he mailed the *1120notice of appeal within the appropriate time, it was not received by the Court until May 6, 2013, and was therefore not filed in a timely manner. Further, the filing of a notice of appeal is jurisdictional. Florida courts are required to dismiss an appeal if the notice is not filed within the applicable time limit. See Miami-Dade County v. Peart, 843 So.2d 363 (Fla. 3d DCA 2003). Accordingly, the appeal is dismissed.
LEWIS, C.J., ROBERTS, and ROWE, JJ., concur.